DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 07/06/2020. Claims 1-20 are pending and examined below. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A system for monitoring autoregulation, the system comprising: an oxygen saturation sensor configured to obtain an oxygen saturation signal indicative of an oxygen saturation of a patient; and a controller comprising one or more processors configured to: receive the oxygen saturation signal; receive a blood pressure signal indicative of a blood pressure of the patient; determine an oxygen saturation gradient based on the oxygen saturation signal over a period of time; determine a blood pressure gradient based on the blood pressure signal over the period of time; and monitor an autoregulation status of the patient based on a relationship between the oxygen saturation gradient and the blood pressure gradient.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving an oxygen saturation signal is insignificant extra-solution activity (mere data gathering). 
The step of receiving a blood pressure signal is insignificant extra-solution activity (mere data gathering). 
The step of determining an oxygen saturation gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of determining a blood pressure gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of monitoring an autoregulation status of the patient based on the relationship between the oxygen saturation gradient and blood pressure gradient is a mental process that can be performed in a human mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a controller (having one or more processors) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic oxygen saturation sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a controller (having one or more processors) and generic oxygen saturation sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic oxygen saturation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-11 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 12, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A system for monitoring autoregulation, the system comprising: a memory encoding one or more processor-executable instructions; and a controller comprising one or more processors configured to access and execute the one or more instructions encoded by the memory, wherein the instructions, when executed cause the one or more processors to: receive an oxygen saturation signal indicative of an oxygen saturation of a patient; receive a blood pressure signal indicative of a blood pressure of the patient; determine an oxygen saturation gradient based on the oxygen saturation signal over a period of time; determine a blood pressure gradient based on the blood pressure signal over the period of time; and monitor an autoregulation status of the patient based on a relationship between the oxygen saturation gradient and the blood pressure gradient; and present, via a display, an indication related to the autoregulation status.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving an oxygen saturation signal is insignificant extra-solution activity (mere data gathering). 
The step of receiving a blood pressure signal is insignificant extra-solution activity (mere data gathering). 
The step of determining an oxygen saturation gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of determining a blood pressure gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of monitoring an autoregulation status of the patient based on the relationship between the oxygen saturation gradient and blood pressure gradient is a mental process that can be performed in a human mind.
The step of presenting autoregulation status is insignificant extra-solution activity
Additionally the judicial exception is not integrated into a practical application because the additional element of a memory and controller (having one or more processors) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic oxygen saturation sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a memory and controller (having one or more processors) and generic oxygen saturation sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic oxygen saturation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 13-18 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 19, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for monitoring autoregulation, the method comprising: receiving, by one or more processors and from one or more sensors, an oxygen saturation signal indicative of an oxygen saturation of a patient;r eceiving, by the one or more processors and from the one or more sensors, a blood pressure signal indicative of a blood pressure of the patient; determining, by the one or more processors, an oxygen saturation gradient based on the oxygen saturation signal over a period of time; determining, by the one or more processors, a blood pressure gradient based on the blood pressure signal over the period of time; and monitoring, by the one or more processors, an autoregulation status of the patient based on a relationship between the oxygen saturation gradient and the blood pressure gradient.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving an oxygen saturation signal is insignificant extra-solution activity (mere data gathering). 
The step of receiving a blood pressure signal is insignificant extra-solution activity (mere data gathering). 
The step of determining an oxygen saturation gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of determining a blood pressure gradient is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of monitoring an autoregulation status of the patient based on the relationship between the oxygen saturation gradient and blood pressure gradient is a mental process that can be performed in a human mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a memory and controller (having one or more processors) for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic oxygen saturation sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a memory and controller (having one or more processors) and generic oxygen saturation sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic oxygen saturation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claim 20 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140073888 A1 (cited in IDS, hereinafter referred to as “Sethi”), in view of US 20120130697 A1 (cited in IDS, hereinafter referred to as “Woodford”).
Regarding claim 1, Sethi, a non-invasive system and method for monitoring autoregulation, teaches system for monitoring autoregulation (100; paragraph [0008]; abstract) comprising:
an oxygen saturation sensor (110; paragraph [0011]; Figure 1) configured to obtain an oxygen saturation signal indicative of an oxygen saturation of a patient (110 may be configured to measure oxygen saturation; paragraph [0011]; Figure 1); and
a controller (115; paragraphs [0008]; [0013]-[0016]; Figure 1) comprising one or more processor (paragraph [0020]-[0021]) configured to:
receive the oxygen saturation signal (paragraphs [0008]; [0013]-[0016]); and
receive a blood pressure signal indicative of a blood pressure of the patient (paragraphs [0008]; [0013]-[0016]). 
Sethi further teaches determine an autoregulation status of the patient based on a relationship between the oxygen saturation and blood pressure over a period of time (paragraphs [0008]; [0013]-[0017]; Figures 1-3), particularly by the slope (gradient) of a linear correlation between oxygen saturation and blood pressure (paragraphs [0013]-[0017], [0020]; as shown in Figure 3)  but does not specifically teach determining an oxygen saturation gradient and a blood pressure gradient; and
monitor an autoregulation status based on a relationship between the oxygen saturation gradient and the blood pressure gradient.
However, Woodford, a method for determining haemodynamic performance, teaches measuring autoregulation (paragraphs [0015-[0016]) and further links autoregulation inadequacies with inadequate tissue perfusion pressure gradient (paragraph [0077]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, to determine a gradient when checking for autoregulation, as suggested by Woodford, thus yielding determining an oxygen saturation gradient and a blood pressure gradient because doing so allows a user to determine if adequate autoregulation is taking place. This is consistent with the teachings of Sethi that already teaches that autoregulation is determined through the slope (gradient) of a linear correlation between oxygen saturation and blood pressure.
Regarding claim 4, Sethi, in view of Woodford, teaches wherein the one or more processors is configured to provide an indication related to the patient's autoregulation status on a display (paragraph [0018]; Figure 1; as taught by Sethi).
Regarding claim 6, Sethi, in view of Woodford, wherein the one or more processor is configured to set a current instantaneous autoregulation status for first blood pressure monitored over the period of time based on the determined autoregulation status (autoregulation is measured over a period of time; paragraphs [0012]-[0017]), to modify the current instantaneous autoregulation status based on a prior instantaneous autoregulation status to generate an updated autoregulation status for the first blood pressure (updated over time; paragraphs [0012]-[0017]), and to provide an indication of the updated autoregulation status via a display (paragraph [0018]).
Regarding claim 12, Sethi, a non-invasive system and method for monitoring autoregulation, teaches a system for monitoring autoregulation (100; paragraph [0008]; abstract) comprising:
a memory encoding one or more processor-executable instructions (paragraph [0020]-[0021]); and
a controller (115; paragraphs [0008]; [0013]-[0016]; Figure 1) comprising one or more processors (paragraph [0020]-[0021]) configured access and execute the one or more instructions encoded by the memory, wherein the instructions, when executed cause the one or more processors (paragraph [0020]-[0021]) to:
receive an oxygen saturation signal indicative of an oxygen saturation of a patient (paragraphs [0008]; [0013]-[0017]);
receive a blood pressure signal indicative of a blood pressure of the patient (paragraphs [0008]; [0013]-[0017]); and
present via a display to provide an indication related to an autoregulation status (paragraph [0018]; Figure 1; as taught by Sethi).
Sethi further teaches monitor an autoregulation status of the patient based on a relationship between the oxygen saturation and blood pressure over a period of time (paragraphs [0008]; [0013]-[0017]; Figures 1-3), particularly by the slope (gradient) of a linear correlation between oxygen saturation and blood pressure (paragraphs [0013]-[0017], [0020]; as shown in Figure 3)  but does not specifically teach determining an oxygen saturation gradient and a blood pressure gradient; and
determine an autoregulation status based on a relationship between the oxygen saturation gradient and the blood pressure gradient.
However, Woodford, a method for determining haemodynamic performance, teaches measuring autoregulation (paragraphs [0015-[0016]) and further links autoregulation inadequacies with inadequate tissue perfusion pressure gradient (paragraph [0077]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, to determine a gradient when checking for autoregulation, as suggested by Woodford, thus yielding determining an oxygen saturation gradient and a blood pressure gradient because doing so allows a user to determine if adequate autoregulation is taking place. This is consistent with the teachings of Sethi that already teaches that autoregulation is determined through the slope (gradient) of a linear correlation between oxygen saturation and blood pressure (paragraphs [0013]-[0017], [0020]; as shown in Figure 3).
Regarding claim 16, Sethi, in view of Woodford, wherein the one or more processor is configured to set a current instantaneous autoregulation status for first blood pressure monitored over the period of time based on the determined autoregulation status (autoregulation is measured over a period of time; paragraphs [0012]-[0017]), to modify the current instantaneous autoregulation status based on a prior instantaneous autoregulation status to generate an updated autoregulation status for the first blood pressure (updated over time; paragraphs [0012]-[0017]), and to provide an indication of the updated autoregulation status via a display (paragraph [0018]).
Regarding claim 17, Sethi, in view of Woodford, teaches wherein the processor is configured to generate multiple updated autoregulation statuses across multiple blood pressures based on respective modified instantaneous autoregulation statuses (updates values over time; paragraphs [0013]-[0017]; as taught by Sethi), and to generate a graph indicative of the blood pressures at which the patient's autoregulation system is intact and impaired based on the multiple updated autoregulation statuses (paragraphs [0017]-[0018], [0020]; Figure 3as taught by Sethi)., Sethi, in view of Woodford, teaches wherein the processor is configured to generate multiple updated autoregulation statuses across multiple blood pressures based on respective modified instantaneous autoregulation statuses (updates values over time; paragraphs [0013]-[0017]; as taught by Sethi), and to generate a graph indicative of the blood pressures at which the patient's autoregulation system is intact and impaired based on the multiple updated autoregulation statuses (paragraphs [0017]-[0018], [0020]; Figure 3; as taught by Sethi).
Regarding claim 18, Sethi, in view of Woodford, teaches wherein the prior instantaneous autoregulation status corresponds to a neighboring blood pressure different from the first blood pressure (updates values over time; paragraphs [0013]-[0017]; as taught by Sethi).
Regarding claim 19, Sethi, a non-invasive system and method for monitoring autoregulation, teaches a method for monitoring autoregulation (100; paragraph [0008]; abstract) comprising:
receiving, by one or more processors (paragraph [0020]-[0021]) and from one or more sensors (paragraph [0011]; Figure 1) an oxygen saturation signal indicative of an oxygen saturation of a patient (paragraphs [0013]-[0017], [0020]); and
receiving, by one or more processors and from one or more sensors a blood pressure signal indicative of a blood pressure of the patient (paragraphs [0013]-[0017], [0020]). 
Sethi further teaches determining an autoregulation status of the patient based on a relationship between the oxygen saturation and blood pressure over a period of time (paragraphs [0008]; [0013]-[0017]; Figures 1-3), particularly by the slope (gradient) of a linear correlation between oxygen saturation and blood pressure (paragraphs [0013]-[0017], [0020]; as shown in Figure 3)  but does not specifically teach determining an oxygen saturation gradient and a blood pressure gradient; and
determining an autoregulation status based on a relationship between the oxygen saturation gradient and the blood pressure gradient.
However, Woodford, a method for determining haemodynamic performance, teaches measuring autoregulation (paragraphs [0015-[0016]) and further links autoregulation inadequacies with inadequate tissue perfusion pressure gradient (paragraph [0077]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, to determine a gradient when checking for autoregulation, as suggested by Woodford, thus yielding determining an oxygen saturation gradient and a blood pressure gradient because doing so allows a user to determine if adequate autoregulation is taking place. This is consistent with the teachings of Sethi that already teaches that autoregulation is determined through the slope (gradient) of a linear correlation between oxygen saturation and blood pressure (paragraphs [0013]-[0017], [0020]; as shown in Figure 3).

Claim(s) 2-3, 5, 7-9, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi, in view of Woodford, as applied to claim 1 above, and further in view of US 20140073930 A1 (cited in IDS, hereinafter referred to as “Sethi ‘930”).
Regarding claim 2, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is impaired if the oxygen saturation gradient and the blood pressure gradient trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is impaired if the respective absolute values exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 3, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is intact if the oxygen saturation gradient and the blood pressure gradient do not trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is intact if the respective absolute values does not exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 5, Sethi, in view of Woodford, does not teach wherein the processor is configured to determine the autoregulation status without calculating a correlation coefficient between the oxygen saturation signal and the blood pressure signal.
However, Sethi ‘930 teaches wherein the processor is configured to determine the autoregulation status without calculating a correlation coefficient between the oxygen saturation signal and the blood pressure signal (compares measured values of oxygen saturation or blood pressure to thresholds to determine if autoregulation system of a person is impaired or functioning properly; paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to substitute using a correlation coefficient method taught in Sethi, in view of Woodford, to using a threshold value method, as taught by Sethi ‘930 because doing so would yield predictable results, mainly a method of determining autoregulation status.
Regarding claim 7, Sethi, in view of Woodford, teaches wherein the one or more processors are configured to:
determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford), and Sethi further teaches that if the slope of linear correlation between blood pressure and oxygen saturation is negative than the cerebral autoregulation is functioning properly, i.e. if blood pressure increases, regional oxygen saturation drops then cerebral autoregulation is functioning properly.
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is functioning properly by using thresholds.
Sethi ‘930, an autoregulation system, teaches if using thresholds to determine if autoregulation is functioning properly (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to use thresholds as taught by Sethi ‘930 thus yielding determining if the patient's autoregulation system is intact if the absolute value of the oxygen saturation gradient exceeds a respective threshold and if the absolute value of the blood pressure gradient does not exceed a respective threshold over the period of time. One of ordinary skill in the art would have been motivated to make this modification because doing so provides a method of determining if a patient’s cerebral autoregulation is functioning properly.
Regarding claim 8, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is intact if the oxygen saturation gradient and the blood pressure gradient do not trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is intact if the respective absolute values does not exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 9, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is intact if the oxygen saturation gradient and the blood pressure gradient do not trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is reliable if the respective absolute values does not exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 13, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is impaired if the oxygen saturation gradient and the blood pressure gradient trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is impaired if the respective absolute values exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 14, Sethi, in view of Woodford and Sethi ‘930, teaches having a threshold value (compares measured values of oxygen saturation or blood pressure to thresholds to determine if autoregulation system of a person is impaired or functioning properly; paragraphs [0012]-[0016]; as taught by Sethi ‘930); but does not teach wherein the blood pressure gradient threshold is between 2 millimeters of mercury (mmHg) and four mmHg.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to the blood pressure gradient threshold is between 2 millimeters of mercury (mmHg) and four mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 15, Sethi, in view of Woodford, does not teach wherein the processor is configured to determine the autoregulation status without calculating a correlation coefficient between the oxygen saturation signal and the blood pressure signal.
However, Sethi ‘930 teaches wherein the processor is configured to determine the autoregulation status without calculating a correlation coefficient between the oxygen saturation signal and the blood pressure signal (compares measured values of oxygen saturation or blood pressure to thresholds to determine if autoregulation system of a person is impaired or functioning properly; paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to substitute using a correlation coefficient method taught in Sethi, in view of Woodford, to using a threshold value method, as taught by Sethi ‘930 because doing so would yield predictable results, mainly a method of determining autoregulation status.
Regarding claim 20, Sethi, in view of Woodford teaches wherein one or more processor is configured to determine an absolute value of the oxygen saturation gradient and an absolute value of the blood pressure gradient (paragraphs [0008]; [0013]-[0016] teaches measuring for oxygen saturation and blood pressure; as taught by Sethi; teaches gradients can be used for checking for autoregulation; paragraph [0077]; as taught by Woodford) and to determine the autoregulation system is impaired if the oxygen saturation gradient and the blood pressure gradient trend together over the period of time (a regression line with a positive slope or flat may suggest autoregulation is impaired; paragraph [0015]; as taught by Sethi).
However, Sethi, in view of Woodford, does not teach to determine that the patient's autoregulation system is impaired if the respective absolute values exceed respective thresholds.
Sethi ‘930, an autoregulation system, teaches if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethi, in view of Woodford, as applied to claim 1 above, and further in view of US 20100010322 A1 (cited in IDS, hereinafter referred to as “Brady”) and Sethi ‘930. 
Regarding claim 10, Sethi, in view of Woodford, teaches wherein the one or more processors are configured to: determine a current autoregulation status of the patient based on the relationship between the oxygen saturation gradient and the blood pressure gradient (paragraphs [0008]; [0013]-[0017]; Figures 1-3); but does not explicitly teach determine that a confidence level associated with a previously reported autoregulation status is greater than a threshold; and
set the current autoregulation status to the previously reported autoregulation status in response to determining that the confidence level associated with the previously reported autoregulation status is greater than the threshold.
However, Brady, a system for determining autoregulation, teaches determining a confidence level associated with the autoregulation status based on the absolute value of the blood pressure gradient, the absolute value of the oxygen saturation gradient, or a combination thereof (abstract; paragraphs [0022]-[0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine a confidence level, as taught by Brady, because doing so assures the user that system is making an accurate assessment of a user’s autoregulation system.
Lastly, Sethi ‘930, an autoregulation system, teaches if values monitoring if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford and Brady, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, thus yielding the limitations determine that a confidence level associated with a previously reported autoregulation status is greater than a threshold; and set the current autoregulation status to the previously reported autoregulation status in response to determining that the confidence level associated with the previously reported autoregulation status is greater than the threshold. One of ordinary skill in the art would have been motivated to make this modification because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.
Regarding claim 11, Sethi, in view of Woodford, teaches wherein the one or more processors are configured to: determine a current autoregulation status of the patient based on the relationship between the oxygen saturation gradient and the blood pressure gradient (paragraphs [0008]; [0013]-[0017]; Figures 1-3); but does not explicitly teach determine that a confidence level associated with a previously reported autoregulation status is less than a threshold; and
set the current autoregulation status based on previously reported autoregulation statuses at neighboring blood pressures in response to determining that the confidence level associated with the previously reported autoregulation status is less than the threshold.
However, Brady, a system for determining autoregulation, teaches determining a confidence level associated with the autoregulation status based on the absolute value of the blood pressure gradient, the absolute value of the oxygen saturation gradient, or a combination thereof (abstract; paragraphs [0022]-[0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford, to determine a confidence level, as taught by Brady, because doing so assures the user that system is making an accurate assessment of a user’s autoregulation system.
Lastly, Sethi ‘930, an autoregulation system, teaches if values monitoring if values exceed respective thresholds (paragraphs [0012]-[0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sethi, in view of Woodford and Brady, to determine if autoregulation is impaired via a comparing values to a threshold, as taught by Sethi ‘930, thus yielding the limitations determine that a confidence level associated with a previously reported autoregulation status is less than a threshold; and set the current autoregulation status based on previously reported autoregulation statuses at neighboring blood pressures in response to determining that the confidence level associated with the previously reported autoregulation status is less than the threshold. One of ordinary skill in the art would have been motivated to make this modification because doing so allows a user an additional method of determining if a patient’s autoregulation system is impaired. This is consistent with the teachings of Sethi which also teaches a method of determining if a user’s autoregulation system is impaired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10736578. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are broader than those of the patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792